 



Exhibit 10.17

January 24, 2003

Board of Directors
Eclipsys Corporation
1750 Clint Moore Road
Boca Raton, Florida 33487

Gentlemen:

     This is to inform you that I hereby resign as Chairman and an employee of
Eclipsys Corporation, subject to the terms set forth on the attached Exhibit A.



  Very truly yours,



  /s/ Harvey J. Wilson



  Harvey J. Wilson

ACCEPTED AND AGREED

/s/ Eugene V. Fife              
Eugene V. Fife,
On behalf of the Board of Directors

 



--------------------------------------------------------------------------------



 



EXHIBIT A



1.   Harvey J. Wilson (Mr. Wilson) will retire as Chairman and an employee of
Eclipsys Corporation effective Friday, January 24, 2003. Mr. Wilson will be
entitled to his salary at the current rate through that date. No cash bonus will
be earned or paid to Mr. Wilson for 2002 or 2003.   2.   Mr. Wilson will
continue to serve on the board of directors until the annual shareholder meeting
in April 2003.   3.   Mr. Wilson will accept the position of Chairman Emeritus
effective the same date of Friday, January 24, 2003 and continue to serve in
that capacity for an initial term of seven years. The term of Mr. Wilson’s
service as Chairman Emeritus will be extended automatically for an additional
year on each anniversary of his resignation unless the company delivers notice
prior to such anniversary that it is electing not to extend the term. Mr. Wilson
will receive an annual honorarium of $50,000, payable quarterly, in his position
as Chairman Emeritus. Mr. Wilson may terminate his term as Chairman Emeritus at
any time upon thirty days written notice.   4.   Mr. Wilson’s current stock
options will be amended to provide that they will be fully vested and will
remain exercisable for the full term of the options.   5.   A consulting
contract will be prepared that reflects the following general outline:



  (a)   One-year term to include the following items:     (b)   Mr. Wilson will
report directly to the CEO.     (c)   The agreement will not include specific
time commitments on the part of Mr. Wilson, but Mr. Wilson and the company
contemplate a significant time commitment by Mr. Wilson. Mr. Wilson’s cash
compensation will be paid quarterly, in amounts totaling not more than $300,000
in the first year. Quarterly payments will be commensurate with the amount of
the specific time actually spent, as more specifically agreed from time to time
by Mr. Wilson and the CEO.     (d)   Mr. Wilson will perform such projects and
services as may be reasonably requested from time to time by the CEO or the
board of directors. It is currently contemplated that such projects and services
would include advising the CEO in strategic initiatives, advising in the
development of the company’s ongoing product strategy, and

2



--------------------------------------------------------------------------------



 





      advising the company so that it can leverage Mr. Wilson’s contacts and
relationships to support the company’s sales effort.     (e)   During the term
of the consulting agreement, to the extent permitted by the company’s current
health insurance policies, the company will continue to provide health insurance
to Mr. Wilson consistent with that provided to other employees. If the company’s
policies do not permit the continuation of coverage for Mr. Wilson in his role
as a consultant, the company will pay to Mr. Wilson an amount equivalent to the
company’s cost for insurance to allow him to obtain insurance on his own behalf
or to elect COBRA.     (f)   Mr. Wilson will establish an off campus office at
his own expense. All office expenses will be borne by Mr. Wilson with the
exception of Internet connectivity to the company.     (g)   Reasonable out of
pocket expenses associated with work on behalf of the company will be reimbursed
consistent with the company’s reimbursement policies in effect from time to
time.     (h)   The consulting agreement would be renewable annually upon such
terms as Mr. Wilson and the company, acting through the Board, may mutually
agree.



6.   Mr. Wilson will continue to be indemnified to the fullest extent permitted
by the company’s present by-laws and certificate of incorporation for conduct
prior to his resignation and for any services he may perform as a consultant
after his resignation. The company will maintain insurance for Mr. Wilson for
conduct during the period prior to his resignation to the same degree as it
maintains such insurance for any director or officer of the company. Mr. Wilson
will bear his own legal expenses relating to negotiation of the matters set
forth herein.   7.   Mr. Wilson and the company will agree to cooperate in any
legal proceedings whether commenced before or after Mr. Wilson’s resignation.  
8.   Mr. Wilson will coordinate any communications with other employees,
customers or other company constituencies with the CEO. The company will give
Mr. Wilson the opportunity to review all press releases and other public
statements relating to Mr. Wilson’s retirement from and new role with the
company. Each of Mr. Wilson and the company will agree not to disparage the
other.   9.   The company will agree to charter for its business purposes the
aircraft leased by Mr. Wilson to Jet Connections, Inc. for at least 300 hours
per year for

3



--------------------------------------------------------------------------------



 





    each of the next three years at a rate of $2350 per hour plus reasonable
incidental expenses during the first year and at a rate of $2350 per hour
adjusted by the consumer price index, plus incidental expenses in each
subsequent year, so long as that plane continues to be available to Jet
Connections, Inc. and provided that such rate continues to be at least as
favorable as those that could have been negotiated with unaffiliated third
parties.   10.   Mr. Wilson will continue to observe his obligations contained
in the April 25, 1999 agreement between Mr. Wilson and the company.   11.  
Mr. Wilson will release the company relating to the termination of his
employment with the company.   12.   Mr. Wilson will agree during the longer of
his service (a) as Chairman Emeritus or (b) as a consultant, and for one year
thereafter, he will not directly or indirectly compete with the company’s
current business and will not directly or indirectly hire or solicit company
employees.   13.   Counsel to the company will prepare draft documentation to
effectuate the foregoing promptly following Mr. Wilson’s resignation.

4